Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Joanna Paszczuk Paralegal (860) 723-2247 Fax: (860) 723-2215 July 30, 2007 Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: University of Texas System Retirement Programs File Nos.: 333-134760 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Submitted for filing pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplement to the Contract Prospectus and Statement of Additional Information, dated July 27, 2007 contained in Post-Effective Amendment No. 3 to the Registration Statement on Form N-4 for Variable Annuity Account C of ING Life Insurance and Annuity Company that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Post-Effective Amendment No. 3 which was declared effective on July 27, 2007. The text of Post-Effective Amendment No. 3 was filed electronically on July 27, 2007. If you have any questions regarding this submission, please call the undersigned at 860-723-2247. Sincerely, /s/ Joanna Paszczuk Joanna Paszczuk Hartford Site ING North America Insurance Corporation 151 Farmington Avenue, TS31 Hartford, CT 06156-8975
